CROCKETT, Justice
(concurring specially) :
I concur with the affirmance of the judgment of the trial court which rejects the plaintiff’s attempt to seek further compensation in addition to the contracts for which he has been paid. The burden of proof was upon the plaintiff to convince the trial court of this entitlement, which burden he failed to discharge.
In view of the trial court’s often-referred-to prerogative of finding the facts, coupled with the traditional rule of review *1301on appeal that where he has failed to find for a proponent, we do not reverse unless the evidence would to all reasonable minds compel such a finding, I agree that the correct conclusion here is that the judgment should be affirmed.
ELLETT, J., concurs in the views expressed in the concurring opinion of CROCKETT, J.